Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Regarding claim 1, Kashiba discloses a driving assist method performed by a controller that executes driving assist control in which a target route is generated and in which a lane change assist is preformed that assists in a lane change based on the target route, the driving assist method comprising (see Kashiba paragraph “0024” “an autonomous driving device 50 is mounted on a host vehicle 100. The autonomous driving device 50 performs merging travel control of a host vehicle in such a manner that the host vehicle merges into a merging destination lane by an autonomous driving with respect to the host vehicle travelling by the autonomous driving toward a merging place between the travelling lane in which the host vehicle travels and a merging destination lane to which the travelling lane merges”),
determining whether or not a position index value from the host vehicle to the preset location is equal to or less than a first threshold value upon determining that the lane change is a lane change in the direction toward the preset location due to the driver's operation (see Kashiba paragraph “0051” regarding a determination unit to determines if a merging travel can be performed, i.e. whether lane change control from the traveling lane “lane change” into the destination merging lane “direction towards the preset location”  is possible, and also via paragraph “0060” regarding a distance L “position index value” from the end of the merging lane where it is determined that the change of the lane is impossible),
restricting the lane change assist in a direction away from the preset location upon determining that the position index value is equal to or less than the first threshold value (see Kashiba paragraph “0052” disclosing the stop control unit executes a stop control to stop the host vehicle if it is determined that the merging travel control is impossible and 
But Kashiba fails to explicitly disclose determining whether or not the lane change has been executed and determining whether or not the lane change is in a direction toward a preset location due to a driver's operation upon determining that the lane change has been executed.
However Matsuno teaches determining whether or not the lane change has been executed and determining whether or not the lane change is in a direction toward a preset location due to a driver's operation upon determining that the lane change has been executed (see Matsuno regarding determining whether or not the vehicle will execute the lane change “P1” to “P4” as the lane change has been executed in p4 as shown in figure 7 and paragraph “0035” “the passing maneuver control is performed in four phases that are a phase P1 in which lane changing is performed for passing start, a phase P2 in which first acceleration is performed, a phase P3 in which second acceleration is performed, and a phase P4 in which lane changing is performed to return to the original lane, as illustrated in the flowchart in FIGS. 2 and 7” and also via paragraph “100”).

    PNG
    media_image1.png
    616
    321
    media_image1.png
    Greyscale

Figure 7 of Matsuno
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of autonomous driving device of Kashiba to check whether or not the lane change has been executed in order to enhance the driver’s surrounding and be aware of the surroundings to avoid any collision (Matsuno paragraphs “0035” and “0100”).

Regarding claim 4, Kashiba discloses a driving assist device comprising: a controller that executes driving assist control in which a target route is generated and in which a lane change assist is preformed that assists in a lane change based on the target route, the controller including (see Kashiba paragraph “0024” “an autonomous driving device 50 is mounted on a host vehicle 100. The autonomous driving device 50 performs merging travel control of a host vehicle in such a manner that the host vehicle merges into a merging destination lane by an autonomous driving with respect to the host vehicle travelling by the autonomous driving toward a merging place between the travelling lane in which the host vehicle travels and a merging destination lane to which the travelling lane merges”),

an assistance control part that restricts the lane change assist in a direction away from the preset location upon the index value determination part having determined that the position index value is equal to or less than the first threshold value (see Kashiba paragraph “0052” disclosing the stop control unit executes a stop control to stop the host vehicle if it is determined that the merging travel control is impossible and also via paragraph “0060” regarding determining whether the speed of the host vehicle reaches the mergeable control cannot be performed “impossible” if there is a lack of distance L to the end of the merging area. This can be interpreted that if the remaining distance to “the preset location” is greater than or equal to distance L it is determined that merging “lane change” is possible and if the remaining distance is less or equal than the limit remaining distance then the lane change is impossible).
But Kashiba fails to explicitly disclose a lane change execution determination part that determines whether or not a lane change has been executed and a lane change determination part that determines whether or not the lane change is a in a direction toward a preset location due to a driver's operation upon the lane change execution determination part having determined that the lane change has been executed.


    PNG
    media_image1.png
    616
    321
    media_image1.png
    Greyscale

Figure 7 of Matsuno
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of autonomous driving device of Kashiba to check whether or not the lane change has been executed in order to 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable in view of Kashiba et al. (US 2016/0214612 A1) in view of Matsuno et al (US 2015/0360684 A1) in view of Yamamoto et al. (JP2009301132A).
Regarding claim 2, Kashiba teaches determining whether or not a position index value from the host vehicle to the preset location is equal to or less than a first threshold value (see Kashiba paragraphs “0051” and “0060”) but fails to explicitly disclose determining whether or not a post-change lane is a first lane in which travel along the target route can continue upon determining that the position index value is equal to or less than the first threshold value; determining whether or not the position index value is equal to or greater than a second threshold value at which a lane return from the post-change lane to the first lane is possible upon determining that the post-change lane is not the first lane; and issuing a notification prompting the driver to perform the lane return upon determining that the position index value is equal to or greater than the second threshold value.
However Yamamoto teaches determining whether or not a post-change lane is a first lane in which travel along the target route can continue upon determining that the position index value is equal to or less than the first threshold value (see Yamamoto paragraph “0005” regarding detecting the distance ahead of the vehicle so as to whether do the lane change and return to the first lane or not  “Return point calculation means (13) for calculating as a return point to return, and point determination means (13) for determining whether or not the return point is in front of the return required point ahead of the host vehicle. Characterized by” and also via paragraph “0036” “if it is necessary to return to the traveling lane in which the host vehicle is currently traveling (S14: YES), the CPU 41 proceeds to the process of S15. . In S15, the CPU 41 sets a return required point 
determining whether or not the position index value is equal to or greater than a second threshold value at which a lane return from the post-change lane to the first lane is possible upon determining that the post-change lane is not the first lane (see via paragraph “0072” “the CPU 41 performs a setting process for a necessary point for return based on a lane decrease point instead of a setting process for a required point based on a route change point. For example, the CPU 41 sets a return-necessary point where the host vehicle needs to return to the current travel lane to reduce the lane at a point a predetermined distance (for example, 500 m) before the lane reduction point. This predetermined distance can be determined by acquiring the road type and speed limit of the road on which the host vehicle is traveling from the link data of the navigation map information 26, and determining the predetermined distance according to the acquired road type and speed limit. Good. For example, it can be 700 m for a highway and 300 m for a general road”),
Yamamoto teaches to perform the lane return upon determining that the position index value is equal to or greater than the second threshold value (see via paragraph “0072”). 

but modified Kashiba fails to explicitly teach issuing a notification prompting the driver to perform the lane return upon determining that the position index value is equal to or greater than the second threshold value.
However Matsuno teaches issuing a notification prompting the driver to perform the lane return upon determining that the position index value is equal to or greater than the second threshold value (see Matsuno paragraph “0100” regarding notifying the driver when returning to the original lane again “if it is desirable for the vehicle to return to the original lane without passing the preceding vehicle, even after lane changing in order to implement passing, for instance, due to the traveling state of the following vehicle, this information is gathered appropriately and notified to the driver, or lane changing back to the original lane can be performed automatically”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of autonomous driving device of Kashiba to allow a driver to be notified before a lane change or return to the original lane to perform safe and pleasant driving (Matsuno paragraph “0100”).

Regarding claim 3, Kashiba fails to explicitly teach determining whether or not the lane return is allowed by the driver when the driver is prompted to make a lane return to the first lane; and allowing the lane change assist in the direction away from the preset location when the lane return is allowed, and restricting the lane change assist in the direction away from the preset location when the lane return is not allowed.
 determining whether or not the lane return is allowed by the driver when the driver is prompted to make a lane return to the first lane (see Yamamoto paragraph “0005” and also via paragraphs “0036” and “0058”)
and allowing the lane change assist in the direction away from the preset location when the lane return is allowed (see Yamamoto paragraph “0005” regarding detecting the distance ahead of the vehicle so as to whether do the lane change and return to the first lane or not  “Return point calculation means (13) for calculating as a return point to return, and point determination means (13) for determining whether or not the return point is in front of the return required point ahead of the host vehicle. Characterized by” and also via paragraph “0036” “if it is necessary to return to the traveling lane in which the host vehicle is currently traveling (S14: YES), the CPU 41 proceeds to the process of S15. . In S15, the CPU 41 sets a return required point based on the course change point, and stores the coordinate position of the return required point in the RAM. For example, the CPU 41 needs to return to a travel lane in which the host vehicle is currently traveling in order to change the course at the course change point at a point a predetermined distance (for example, 500 m) before the course change point. It is set as a return required point, and the coordinate position of this return required point is stored in the RAM 42. This predetermined distance may be determined by the road type or speed limit of the road on which the host vehicle is traveling. For example, it can be 700 m for a highway and 300 m for a general road. Thereafter, in S16, the CPU 41 proceeds to the process of S17 after executing the sub-process of “return point calculation process”)
and restricting the lane change assist in the direction away from the preset location when the lane return is not allowed (see Yamamoto paragraph “0058” “the CPU 41 informs the driver that the next route change point ahead of the host vehicle on the guidance route, that is, the next right turn point or left turn point, cannot be changed safely, and then ends the process.” and also via paragraphs “0036” and “0072”).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HARRY Y OH/Primary Examiner, Art Unit 3664